—Order, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered on or about February 23, 1993, which, inter alia, granted defendant’s motion to dismiss plaintiff’s amended complaint for failure to state a cause of action, unanimously affirmed, with costs.
*176We agree with the IAS Court that the amended complaint fails to plead evidentiary facts of malice sufficient to overcome the common interest qualified privilege protecting any defamatory statements defendant may have published to the Committee on Academic Standing, but would add that the offending written statements are also nonactionable because they were merely expressions of opinion (see, Steinhilber v Alphonse, 68 NY2d 283, 289), and that many of the offending oral statements are also nonactionable because, while offensive, they amounted to nothing more than mere insult, not to be taken literally and not deemed injurious to reputation (DePuy v St. John Fisher Coll., 129 AD2d 972). Conczur—Ellerin, J. P., Ross, Nardelli and Williams, JJ.